Citation Nr: 1146708	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  08-31 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 






INTRODUCTION

The Veteran served on active duty from June 1981 to May 1985 and November 2004 to January 2006, including service in Iraq from December 2004 to December 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The Veteran testified at an RO hearing held in March 2009.  

In various statements the Veteran has indicated that his low back disability impairs occupational functioning.  Thus, the Board finds that a claim of entitlement to a total disability rating based on individual unemployability has been raised by the record.  This issue has not been adjudicated by the RO and the Board does not have jurisdiction over it and it is referred to the RO for appropriate action.


FINDING OF FACT

Resolving doubt in the Veteran's favor, a low back disability, L3/L4 spondylosis was diagnosed within one year of service discharge and thus is presumed to have manifested during service.


CONCLUSION OF LAW

L3/L4 spondylosis is presumed to have been incurred as a result of military service.  38 U.S.C.A. §§ 1110, 1112, 1154(a) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

The grant of service connection for L3/L4 spondylosis constitutes a full grant of the benefits sought.  Thus, no discussion of VA's duty to notify or assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

Service records reflect treatment a complaint of low back pain in March 1982.  The Veteran reported that the pain had been present for the last seven months; the diagnosis was a possible strain versus a pulled back muscle.  On additional evaluation, a diagnosis of mild myofascitis was provided.  Service records also show that he was treated for low back pain in December 2004 after sustaining an injury while performing a training exercise.  A clinical diagnosis was not noted, but he was placed on a profile for several days; he was discharged in January 2006.

Post-service VA outpatient treatment records dated since 2006 reflect complaints of continued low back pain.  The claims file also contains a written statement from a former service member reporting that he witnessed the Veteran injure his back during the December 2004 training exercise and recalled that the Veteran sought medical treatment thereafter.  The Veteran has also submitted various statements in which he has reported a continuity of low back pain since the injury in 2004.

The Veteran had a VA examination in September 2006 to determine the nature and etiology of his claimed lumbar spine disorder; the diagnosis was minimal L3/L4 spondylosis.  A physical examination with range of motion testing revealed the Veteran had limited motion in the lumbar spine that was painful.  As there is a diagnosis of L3/L4 spondylosis (i.e. osteoarthritis) within one year of separation from service, service connection is warranted on the basis of presumptive service connection under 38 C.F.R. §§ 3.307, 3.309.  See Splane v. West, 216 F.3d 1058, 1068 (Fed. Cir. 2000).  The Board notes that spondylosis is also known as osteoarthritis.  See http://www.nlm.nih.gov/medlineplus/ency/article/000436.htm; see also http://www.ncbi.nlm.nih.gov/pmc/articles/PMC2697338/.  The Board further notes that here, the Veteran's spondylosis (arthritis) in his lumbar spine was manifested to a degree of 10 percent within one year of separation.  The September 2006 VA examination report reflects limited motion due to pain.  The limitation of motion that the Veteran demonstrated in his lumbar spine as a consequence of his chronic pain is reason to assign a 10 percent rating, even though he did not show sufficient limitation of motion to otherwise warrant this rating.  Indeed, it is VA policy to recognize actually painful motion as warranting at least the minimum compensable rating.  38 C.F.R. § 4.59.  This provision is applicable to any orthopedic disability.  See Burton v. Shinseki, 25 Vet. App. 1 (2010); see also 38 C.F.R. §§4.59,  4.71a, Diagnostic Code 5237 (2010).  Accordingly, service connection for L3/L4 spondylosis, claimed as a low back disability, is granted.


ORDER

Service connection for L3/L4 spondylosis is granted.

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


